Citation Nr: 1500985	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to increases in the ratings for bilateral hearing loss (currently rated 0 percent prior to April 8, 2014, and 10 percent from that date).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to February 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective February 16, 2010.  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In March 2014, the Board remanded the case for further development.  A July 2014 rating decision increased the rating for the bilateral hearing loss to 10 percent, effective April 8, 2014.  [The issue is characterized to reflect that "staged" ratings are now assigned, and that both stages are on appeal.]  In October 2014, the Board secured a Veterans Health Administration (VHA) medical expert advisory opinion in the matter; the Veteran and his representative were provided copies and afforded opportunity to respond/submit additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to April 8, 2014, the Veteran's hearing acuity was not shown (by the more probative evidence) to have been worse than Level I in the right ear or Level IV hearing in the left ear; from that date, his hearing acuity is not shown to have been worse than Level V in the right ear or Level II in the left ear.


CONCLUSION OF LAW

Increases in the (0 percent prior to April 8, 2014, and 10 percent from that date) ratings for the Veteran's bilateral hearing loss are not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Inasmuch as the December 2011 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2012 statement of the case properly provided notice on the "downstream" issue of entitlement to an increased rating, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  The Veteran  has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the January 2014 videoconference hearing the undersigned explained how ratings for hearing loss are determined.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's pertinent VA and private treatment records have been secured and the record includes statements from the Veteran's family and friends.  The RO arranged for VA examinations in May 2010 and April 2014.  The April 2014 examination report complies with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner elicited a history from the Veteran and the examinations included all findings needed for a proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007.  The Board then secured a VHA medical advisory opinion to resolve apparent inconsistencies in the evidence.  As noted above, the Veteran and his representative were provided copies and afforded opportunity to respond.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt is to be given to the claimant. 38 C.F.R. § 4.3.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.   

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the RO has already staged the ratings for the Veteran's bilateral hearing loss; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings.  

The record includes reports of January 2010, April 2012, and February 2014 private audiometry.  The reports include only graphic representations of the audiograms and did not include conversions to numeric values.  As the graphs appeared to present inconsistencies, the Board sought medical guidance (a VHA medical advisory opinion) for interpretation and explanation of the significance of the findings.

On January 2010 private audiometry, puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
40
45
70
75
L
50
65
85
95

The average puretone thresholds were 58 decibels for the right ear and 74 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.

On May 2010 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
R
35
40
65
75
L
40
65
85
90

The average puretone thresholds were 54 decibels for the right ear, and 70 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 76 percent in the left ear. 

On April 2012 private audiometry, puretone thresholds were:


1000
2000
3000
4000
R
55
60
80
80
L
70
75
85
90

The average puretone thresholds were 69 decibels for the right ear, and 80 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear. 

On February 2014 private audiometry, puretone thresholds were:


1000
2000
3000
4000
R
45
60
80
85
L
50
70
90
90

The average puretone thresholds were 68 decibels for the right ear, and 75 decibels for the left ear.  Unaided speech discrimination scores were 100 percent in the right ear and 76 percent in the left ear.

On April 8, 2014 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
R
35
50
70
80
L
40
70
90
90

The average puretone thresholds were 59 decibels for the right ear, and 73 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 92 percent in the left ear.  

As noted above, because the record presented apparent inconsistencies, including in that April 2012 private audiometry showed an apparent exceptional pattern of hearing loss not found otherwise, the Board sought a VHA medical advisory opinion.  The consulting VHA expert was asked to convert the private audiometry to numerical values and to opine whether those results were consistent with the findings on VA audiometry.  The expert was also to opine whether the April 2012 audiometry reflects a valid exceptional pattern of hearing loss and indicate whether there is any reason to question the validity of the private testing.  The expert was to identify any period of further increased hearing impairment found.

In his October 2014 response, the VHA medical expert (an audiologist) noted that the April 2012 private audiogram showed "significantly worse" hearing than the other two private audiograms.  He questioned the reliability of all three private audiograms because the speech recognition thresholds did not correspond to the puretone averages in any of the reports.  The audiologist explained that anything beyond a 10-decibel difference between the two values suggests poor reliability.  Because all three results suggested a greater than 10-decibel difference, he found each unreliable.  

[The Board also notes that there is no indication that the January 2010, April 2012, and February 2014 private speech discrimination tests were conducted using the Maryland CNC list, as required by VA regulation.]  The Board finds the VHA audiologist's opinion regarding the unreliability of the three private evaluations to be highly probative as he included detailed rationale and cited to supporting clinical data.  Therefore, the Board finds that the private evaluations cannot be dispositive.

Based on the evidence of record that is deemed reliable, there is no audiometry showing a hearing impairment warranting a compensable rating prior to April 8, 2014, or a rating in excess of 10 percent from that date.  The May 2010 VA examination found Level I hearing in the right ear and Level IV hearing in the left ear (which levels under 38 C.F.R. § 4.85, Table VII warrant a 0 percent rating under Code 6100).  The April 2014 VA examination found Level V hearing in the right ear and Level II hearing in the left (which levels under Table VII warrant a 10 percent rating under Code 6100).  Neither report provides a basis for assigning any increased disability rating; neither reflects an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIa. The 2014 examiner commented that the extent of hearing impairment found may present hearing difficulty in noisy environments, or working where use of non-face-to-face communication or use of attention to a variety of sounds was required.  The Board finds the examinations cumulatively adequate for rating purposes and (along with the VHA opinion) persuasive evidence in the matter.

The Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating prior to April 8, 2014, and a 10 percent rating thereafter.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the functional impairment (difficulty hearing in group situations, meetings, and family conversation) is as the Veteran describes.  However, such impairment is contemplated by the ratings now assigned.  

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, there is also no evidence (or allegation) that the Veteran's bilateral hearing loss renders him unemployable.  He has worked as a police officer, and the 2014 VA examiner opined that the hearing loss might limit the types of employment in which he can engage, but would not preclude employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for bilateral hearing loss in excess of 0 percent prior to April 8, 2014 and/or in excess of 10 percent from that date are denied.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


